DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Burbar et al. (US 20100065723 A1, hereinafter “Burbar”) 
Holcomb (US 9874587 B1, hereinafter “Holcomb”) 
Zwaans et al. (WO 2012137109 A2, hereinafter “Zwaans”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burbar et al. (US 20100065723 A1, hereinafter “Burbar”) in view of Holcomb (US 9874587 B1, hereinafter “Holcomb”) and in view of Zwaans et al. (WO 2012137109 A2, hereinafter “Zwaans”).
Regarding claims 1, 9 and 17:
A system (Burbar abstract, where Burbar teaches a system for detecting position annihilation event pulses) comprising: 
a positron emission tomography scanner comprising a plurality of detectors (Burbar abstract, [0005]-[0006], [0012]-[0013], [0027], figs. 2-4, where Burbar teaches a system for detecting position annihilation event pulses wherein the system comprises a plurality of detectors); and 
a processing unit to: 
determine a first relationship between change in photopeak energy and event time skew based on a first detection event signal acquired from a detector at a first temperature and a second detection event signal acquired from the detector at a second temperature (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [[0027], figs. 2-4, where Burbar teaches calculating and correcting energy photopeaks shift based on temperature variation); 
acquire a third detection event signal from the detector (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [0024]-[0027], figs. 2-4, where Burbar teaches capturing or detecting a plurality of photopeaks at different temperature); 
determine an event time associated with the third detection event signal (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [0024]-[0027], figs. 2-4, where Burbar teaches capturing or detecting a plurality of photopeaks at different temperature and their associate event pulse); 
(Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [0024]-[0027], figs. 2-4, where Burbar teaches determining the event pulse or shift based on the previous events error and subsequent error and difference between positron annihilation from opposite direction in order to perform correction to adjust proper photopeak location and timing caused by change in temperature); 
determine a corrected event pulse based on the event pulse and the event skew (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [0024]-[0027], figs. 2-4, where Burbar teaches determining event coincidence shift error for correction; and 
identify a coincidence based on the corrected event pulse (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [0024]-[0027], figs. 2-4, where, Burbar teaches identifying coincidence event based on the corrected events).
storing the first relationship in association with the detector (Burbar [0005]-[0007], [0010], where Burbar teaches a plurality of detector for detecting a plurality of events and events that fall within a pre-determined window are qualified and process and the relationship between the pulse events, energy and the location of the photopeaks are stored accordingly).
	Burbar fails to explicitly teach calculating and using event time such as trigger event. Although the timing of the coincidence events is based on the trigger event.
	However, Holcomb in the same line of endeavor teaches since digital sample acquisition and trigger acquisition have different paths within the oscilloscope, there is an inherent time delay between the acquired digital samples and the trigger position, which results in skew and trigger jitter. Jitter is noise in the temporal or timing domain. In particular, trigger jitter may be defined as a short-term variation in a significant instant of a timing signal (e.g., the instant where (Holcomb col. 2 lines 23-36, figs. 1 and 2). Zwaans further teaches The source of skew error is that the trigger signal corresponding to an event detection (e.g., a 511 keV particle detection in the case of PET imaging) is generated by a single triggering detector of the array of detectors and that the timing of each detector depend on the previous detector and triggered in relation to other detectors (Zwaans page 2 lines 26-31, page 17 line 23-page 18 line 2, page 16 line 26-page 17 line 22, figs. 3 and 7).
Therefore, taking the teachings of Burbar and Holcomb and Zwaans as a whole, it would have been obvious to one or ordinary skill in the art at the time of the effective filing date of the application to calculate not only event coincidence time and the time between simultaneous photopeaks trigger by same even but also the time between triggers and the time between consecutive photopeaks since the time of the photopeaks occurrence depends on the trigger time, the coincidence event time which are all based on the temperature the system is operated on in order to correct for trigger timing, photopeak location and gain so that error detection can be avoided, imaged obtained can be improved and the system overall can be improved. For example, when a trigger interval is constant the time the event actually occurs depends on the temperature such that the occurrence interval (or bin or bins location) is not constant as a result the measure photopeak is also not constant and need to be corrected. The photopeak location and value in timing event depend on previous photopeaks timing events and trigger events. 
Regarding claims 2 and 10:
Burbar in view of Holcomb and in view of Zwaans teaches wherein determination of the first relationship comprises: acquisition of a first plurality of detection event signals from the 
determination of a second energy level associated with a photopeak of the second plurality of detection event signals; and
determination of the second detection event signal from the second plurality of detection event signals as associated with the second energy level (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [0024]-[0027], figs. 2-4; Zwaans page 2 lines 26-31, page 6 lines 20-31, page 16 line 26-page 17 line 22; the combination teaches a plurality of detectors and detector events that can be triggered using a trigger point. some of the detectors are in series and are triggered with the appropriate timing and are therefore in relation with each other and are adjusted based on the time of each other and the corresponding delay).
Regarding claims 3 and 11:
Burbar in view of Holcomb and in view of Zwaans teaches the processing unit to:
determine a second relationship between change in photopeak energy and event time skew based on a fourth detection event signal acquired from a second detector at the first temperature and a fifth detection event signal acquired from the second detector at the second temperature; acquire a sixth detection event signal from the second detector; determine a second event time associated with the sixth detection event signal; determine a second event time skew based on an energy of the sixth detection event signal and the second relationship; and determine a second corrected event time based on the second event time and the second event time skew, (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [[0027], figs. 2-4; Zwaans page 2 lines 26-31, page 6 lines 20-31, page 16 line 26-page 20 line 22).
Regarding claims 4 and 12:
Burbar in view of Holcomb and in view of Zwaans teaches wherein determination of the first relationship comprises:
acquisition of a first plurality of detection event signals from the detector at the first temperature; determination of a first energy level associated with a photopeak of the first plurality of detection event signals; determination of the first detection event signal from the first plurality of detection event signals as associated with the first energy level; acquisition of a second plurality of detection event signals from the detector at the second temperature; determination of a second energy level associated with a photopeak of the second plurality of detection event signals; and determination of the second detection event signal from the second plurality of detection event signals as associated with the second energy level, and wherein determination of the second relationship comprises: acquisition of a third plurality of detection event signals from the second detector at the first temperature; determination of a third energy level associated with a photopeak of the third plurality of detection event signals; determination of the fourth detection event signal from the third plurality of detection event signals as associated with the third energy level; acquisition of a fourth plurality of detection event signals from the second detector at the second temperature; determination of a fourth energy level associated with a photopeak of the fourth plurality of detection event signals; and determination of the fifth detection event signal from the fourth plurality of detection event signals as associated with the fourth energy level (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [[0027], figs. 2-4; Holcomb col. 2 lines 23-36, figs. 1 and 2; Zwaans page 2 lines 26-31, page 6 lines 20-31, page 16 line 26-page 20 line 22, where the combination teaches determining and calculating the photopeaks for each event and each detector for a plurality of detectors at different temperature and compare them in order word determining the relationship between them).
Regarding claims 5 and 13:
Burbar in view of Holcomb and in view of Zwaans teaches the processing unit to:
determine a second relationship between change in energy level and event time skew based on the first detection event signal acquired from a detector at a first temperature and a fourth detection event signal acquired from the detector at the first temperature, wherein determination of the event time skew is based on an energy of the third detection event signal, an energy of the first detection event signal, the first relationship and the second relationship (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [[0027], figs. 2-4; Holcomb col. 2 lines 23-36, figs. 1 and 2;  Zwaans page 2 lines 26-31, page 6 lines 20-31, page 16 line 26-page 20 line 22, where the relationship is based on the information obtains from all the detectors between each other, each different time and each different temperature).
Regarding claims 6 and 14:
Burbar in view of Holcomb and in view of Zwaans teaches wherein determination of the first relationship comprises:
acquisition of a first plurality of detection event signals from the detector at the first temperature; determination of a first energy level associated with a photopeak of the first plurality of detection event signals; determination of the first detection event signal from the first plurality of detection event signals as associated with the first energy level; acquisition of a (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [[0027],  figs. 2-4; Holcomb col. 2 lines 23-36, figs. 1 and 2; Zwaans page 2 lines 26-31, page 6 lines 20-31, page 16 line 26-page 20 line 22).
Regarding claims 7 and 15:
Burbar in view of Holcomb and in view of Zwaans teaches wherein determination of the second relationship comprises:
determination of the fourth detection event signal from the first plurality of detection event signals as associated with an energy level different from the first energy level (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [[0027],  figs. 2-4; Holcomb col. 2 lines 23-36, figs. 1 and 2; Zwaans page 2 lines 26-31, page 6 lines 20-31, page 16 line 26-page 20 line 22).
Regarding claims 8 and 16:
Burbar in view of Holcomb and in view of Zwaans teaches A system according to Claim 1, the processing unit to:
update the first relationship between change in photopeak energy and event time skew based on an energy spectrum of detection event signals including the third detection event signal;
acquire a fourth detection event signal from the detector; determine a second event time associated with the fourth detection event signal; determine a second event time skew based on an energy of the fourth detection event signal and the updated first relationship; determine a second corrected event time based on the second event time and the second event time skew; and (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [[0027],  figs. 2-4; Holcomb col. 2 lines 23-36, figs. 1 and 2; Zwaans page 2 lines 26-31, page 6 lines 20-31, page 16 line 26-page 20 line 22).
Regarding claim 18:
Burbar in view of Holcomb and in view of Zwaans teaches further comprising:
determining a fourth detection event signal from the first plurality of detection event signals as associated with an energy level different from the first energy level; and
determining a second relationship between change in energy level and event time skew based on the first detection event signal and the fourth detection event signal (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [[0027],  figs. 2-4; Holcomb col. 2 lines 23-36, figs. 1 and 2; Zwaans page 2 lines 26-31, page 6 lines 20-31, page 16 line 26-page 20 line 22).
Regarding claim 19:
Burbar in view of Holcomb and in view of Zwaans teaches further comprising:
acquiring a third detection event signal from the detector; determining an event time associated with the third detection event signal; determining an event time skew based on an energy of the third detection event signal, an energy of the first detection event signal, the first relationship and the second relationship; determining a corrected event time based on the event time and the event time skew; and identifying a coincidence based on the corrected event time (Burbar abstract, [0005]-[0006], [0012]-[0013], [0017]-[0018], [[0027],  figs. 2-4; Holcomb col. 2 lines 23-36, figs. 1 and 2; Zwaans page 2 lines 26-31, page 6 lines 20-31, page 16 line 26-page 20 line 22).
Regarding claim 20:
Burbar in view of Holcomb and in view of Zwaans teaches further comprising:

determining a third energy level associated with a photopeak of the third plurality of detection event signals;
determining a third detection event signal from the third plurality of detection event signals as associated with the third energy level;
acquiring a fourth plurality of detection event signals from the second detector at the second temperature;
determining a fourth energy level associated with a photopeak of the fourth plurality of detection event signals;
determining a fourth detection event signal from the fourth plurality of detection event signals as associated with the fourth energy level;
determining a second relationship between change in photopeak energy and event time skew based on the third detection event signal and the fourth detection event signal; and
storing the second relationship in association with the second detector (Burbar abstract, [0005]-[0007], [0010], [0012]-[0013], [0017]-[0018], [[0027],  figs. 2-4; Holcomb col. 2 lines 23-36, figs. 1 and 2; Zwaans page 2 lines 26-31, page 6 lines 20-31, page 16 line 26-page 20 line 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        January 26, 2022